Cole, J.
For the purposes of this adjudication, it may be conceded that the facts offered to be proved by the plaintiff' would show that the justice of the peace rendering the judgment in question had no jurisdiction, and that the judgment-would, therefore, be void, and might be attacked, collaterally, in this action. The single question then remaining, and the only one necessary for us to decide is, whether, imder the facts conceded by the pleadings, the answer in the former action constitutes an estoppel. In order to constitute an estoppel, ordinarily, there must have been a representation of a material fact, known to the party asserting it, and unknown to the other, with the intent that the other shall act upon it, and upon which he is induced to act. The only element claimed, to be absent here, and respecting which the testimony was offered, is the second, to-wit: the knowledge of the party making the representation. For the answer represents the judgment as valid; this defendant Cramer was no party to it, and, in law, will be presumed ignorant of the facts respecting it; the answer was filed with intent to defeat the action, and the party was induced to act upon it, since, by the averments of the answer herein, which are .not denied, that action was *416withdrawn by reason of the representation that the former judgment was valid.
1. estoppel -. pleading.' This narrows the question still more, and leaves to us the single inquiry, whether the plaintiff knew his representation as to the validity of the judgment to be false, or if he did not know it or the facts respecting it, can he now be allowed to show that he did not. If this plaintiff was' ignorant of the facts connected with the rendition of the judgment which he pleaded as valid, and such ignorance was the result of gross negligence, he ^will be concluded as effectually by such negligence as he would by knowledge. It appears that the two facts, about which he asserts ignorance, are the contents of the officer’s return and the residence of the plaintiffs in the judgment. As to the first of these, it appears the service, was personal, and the party, therefore, knew that it was made in Bloomfield township, and the legal presumption is that the officer made a true return — which he did, in fact. As to the other, the party was seived with notice personally, and the residence of the plaintiffs therein was a material fact relating to the jurisdiction, and this plaintiff neglected inquiring then and for about two years thereafter, and then pleaded the judgment as valid and binding upon all the parties — these facts may well be held to be gross negligence. See on this point Calhoun v. Richardson, 30 Conn., 210; Preston v. Mann. 25 Conn., 118; Smith v. Newton 38, Ill., 230; Beardsley v. Foot, 14 Ohio St., 414; Odlin v. Gove, 41 N. H., 465.
2__mis_ take. But further than this, it also appears that the representation as to the validity of the judgment, was made with a view to induce and to compel this defendant, Cramer, to act xxpon it. And the law is laid down as elemental, that where one, in honest error, asserts that which is not true, and does so for the purpose of influencing another who, in good faith, trusts to and acts upon it, he that made the mistake shall not correct it for his own benefit and to the injury of the party who was deceived by his assertion. See 2 Pars, on Contr., 800, and cases cited in the notes.
"Without entering into an extended investigation of the *417authorities, we are satisfied that, upon the general principles governing estoppels, under the facts of this case, the Circuit Court rightly held the plaintiff estopped.
Affirmed.